19 F.3d 19
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clifford Franklin McCLARDY, Petitioner-Appellant,v.UNITED STATES ATTORNEY GENERAL;  Joseph B. Bogan,Respondents-Appellees.
No. 93-2288.
United States Court of Appeals, Sixth Circuit.
March 11, 1994.

1
Before:  KENNEDY and MILBURN, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
Clifford Franklin McClardy appeals a district court order denying his motion for relief from judgment filed under Fed.R.Civ.P. 60(b).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In 1984, petitioner was convicted of conspiracy to deliver heroin, possession with intent to deliver heroin, and possession of a firearm by a felon.  Petitioner was sentenced to concurrent terms of imprisonment of three years, three years, and two years, respectively, followed by a four year term of special parole.  After engaging in new criminal conduct while on parole, petitioner was arrested on a parole violator warrant.  Following a hearing, petitioner's parole was revoked on February 14, 1991.  An earlier 28 U.S.C. Sec. 2241 challenge to petitioner's parole revocation involving some of the claims asserted here was rejected by the district court on the merits, and this court affirmed the judgment on appeal.


4
Thereafter, petitioner filed the instant petition for a writ of habeas corpus in the district court.  The district court denied the petition as without merit, and petitioner did not appeal the district court's judgment.  Rather, petitioner filed a motion for relief from judgment pursuant to Fed.R.Civ.P. 60(b).  The district court denied the motion, and petitioner filed a timely notice of appeal taken from the denial of his motion for relief from judgment.


5
Upon consideration, we conclude that the district court did not abuse its discretion in denying the motion for relief from judgment.   See Williams v. Browman, 981 F.2d 901, 903 (6th Cir.1992) (per curiam).


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation